Fourth Court of Appeals
                                San Antonio, Texas
                                       July 30, 2015

                                   No. 04-15-00314-CV

                 IN THE INTEREST OF A.R.M., ET AL., CHILDREN,

                 From the 57th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2013-PA-02201
                    Honorable Charles E. Montemayor, Judge Presiding


                                      ORDER
       Appellant's motion for extension of time to file brief is hereby GRANTED. Time is
extended to August 17, 2015.



                                                 _________________________________
                                                 Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 30th day of July, 2015.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court